Citation Nr: 0218835	
Decision Date: 12/31/02    Archive Date: 01/07/03	

DOCKET NO.  94-14 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to 
reopen a previously disallowed claim of entitlement to 
service connection for a back disorder, to include 
residuals of a spinal tap.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  The veteran also had a period of service 
in the Active Guard Reserves from May 1980 to October 
1982.   

This case comes before the Board of Veterans' Appeals 
(Board) from an August 1990 determination by the Los 
Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 1996 and May 
2000, the Board remanded this case to the RO for further 
development.  The veteran testified at a personal hearing 
at the RO in August 2000.


FINDINGS OF FACT

1.  Service connection for a back condition was denied by 
rating decision in May 1973; the veteran did not file a 
notice of disagreement to initiate an appeal from that 
determination.  

2.  Evidence received since the May 1973 rating decision 
is either cumulative, redundant, or supports the denial of 
this claim and, by itself or in connection with the 
evidence previously assembled, is not so significant that 
it must be considered in order to fairly decide the merits 
of the claim of entitlement to service connection for a 
back disorder, to include residuals of a spinal tap.  



CONCLUSIONS OF LAW

1.  The May 1973 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  The evidence received since the May 1973 rating 
decision that denied service connection for a back 
disorder is not new and material, and that claim has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board has remanded this case on two occasions in order 
to assist the veteran with the development of his claim.  
A hearing was held before a hearing officer at the RO in 
August 2000 in order to assist the veteran with the 
development of this case.  VA medical opinions have been 
obtained.  Moreover, in a June 2002 letter and the July 
2001 supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types 
of evidence VA would assist him in obtaining.  The 
claimant has been notified of the applicable laws and 
regulations which sets forth the criteria for entitlement 
to service connection and how a claim may be reopened.  
The discussions in the rating decision, statement of the 
case and supplemental statements of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Accordingly, 
the Board finds the notice requirements of the new law and 
regulation have been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2001).

The implementing regulations also redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a 
previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 
2001.  They do not apply in the instant case as a claim to 
reopen was filed well before August 2001.  

II. Factual Background

Service connection for a back disorder was denied by the 
RO in a May 1973 rating decision which noted that there 
was no evidence of, diagnosis of, or treatment for a back 
disorder during service and that a back disorder was not 
shown by the evidence or record.  In December 1972, the 
veteran noted treatment for a back condition at a VA 
medical center (VAMC) in California.  As noted by the 
Board in its May 1996 remand of this case, the RO decision 
in May 1973 was based on a record which included only 
podiatry treatment records and it appears that an 
exhaustive search of records was not made at that time.  
As a result, in May 1996, the Board underwent additional 
development of the veteran's case.  

In August 1996, the veteran indicated the only doctors 
that he had seen for his back, legs and spine were with 
VA.  The RO underwent an extensive effort to obtain these 
medical records.  Additional medical records have been 
obtained since the May 1973 rating determination.  In a 
February 1977 to March 1977 VA hospitalization, the 
veteran underwent a myelogram and T12 through L3 
laminectomy for a dermoid tumor.  None of the medical 
records obtained by the VA indicate a back disorder 
associated with the veteran's military service or with 
treatment during the veteran's military service.  

In order to assist the veteran with the development of his 
claim, the Board requested a VA medical opinion to be 
obtained.  In a VA evaluation in December 1997, the 
examiner noted that he reviewed the veteran's entire 
claims file.  From the medical records, it was indicated 
that the veteran had sustained a crush injury of the left 
foot caused by a forklift in Vietnam in 1969.  This 
required surgical intervention with the casting under 
spinal anesthesia.  

The veteran presented to a VA hospital with a painful 
back.  A diagnosis of a spinal cord tumor was made and 
excised in 1973 partially.  Complete excision was 
accomplished in 1988.  The veteran was able to work until 
1988 but has been left with neurological deficits.  He has 
to use a crutch on the right side.  Diffuse weakness in 
the lower extremities with incontinence of the bladder and 
bowel was also noted.  Following examination, the veteran 
was diagnosed with a spinal cord tumor conus medullaris 
hamartoma with residual neurological deficit secondary to 
the excision of the tumor.  

With regard to the specific question presented by the 
Board of whether the spinal anesthesia in 1969 increased 
the severity of the existing condition, the examiner 
stated that he would tend to "doubt this."  It was 
indicated the veteran had no complaints of lower extremity 
problems prior to the foot injury.  The onset of symptoms 
could be coincidental with the size of the tumor 
spontaneously growing such that it caused the symptoms and 
deficits that can be picked up neurologically.  It was 
recommended that the VA obtain an additional medical 
opinion from a board-certified anesthesiologist as to 
whether he thinks there is any causal relationship between 
the symptoms and the tumor.  The examiner, an orthopedic 
surgeon, stated that he failed to see a causal 
relationship.  

Based on the medical opinion of December 1997, the VA 
obtained a second medical opinion.  In February 1999, the 
veteran once again indicated that he had injury to his 
left foot in 1969.  He received followup treatment first 
at a VAMC in 1973.  The veteran stated he was next aware 
of a medical examination in March 1989 when he was told 
that he had a spinal cord tumor at the T12, L1 level.  The 
examiner reviewed the medical records, including the 
hospital report of Mach 1977 in which the veteran 
underwent a myelogram and was discovered to have a dermoid 
tumor.  A detailed evaluation was performed.  The veteran 
was diagnosed with T12 and L1 spinal cord tumor and lower 
extremity weakness due to the above.  

The evaluator stated that the veteran was discovered to 
have a spinal cord tumor in May 1977.  He underwent 
removal of the tumor in March 1977.  With regard to the 
question of whether the veteran's 1969 spinal anesthesia 
caused the spinal growth, the answer to this question by 
the examiner was "no."  Trauma to the left foot would not 
have caused a benign tumor of the spine.  It was indicated 
the veteran would have had a spinal cord tumor absent his 
military service.  The incident of 1969 was indicated not 
to be expected to increase the severity of the tumor, 
predisposed the veteran to a tumor, or in any way produced 
a recurrence of a tumor.  The examiner, a diplomat of the 
National Board of Medical Examiners and board eligible in 
neurology, stated that there was no causal relationship 
between the veteran's symptomatology or the development of 
his tumor or his left foot fracture.  It was stated that 
the examiner's rationale for this decision was both 
"medical and common sense in origin."  It was indicated 
that while the spinal anesthesia that occurred in 1969 
could produce potential adhesions in that area of the 
needle placement, it could not be expected to predispose 
the veteran to spinal cord tumors.  The association 
between spinal anesthesia and benign spinal cord tumors 
has never been described, in this medical examiner's 
experience, in medical literature.  The examiner stated 
that it appeared the onset was somewhat coincidental.  
Additional medical records were obtained by the RO 
regarding the veteran's difficulties; none of these 
medical records associate these disorders with the 
veteran's military service.  

In May 2000, the Board once again remanded this case to 
the RO in order to provide the veteran with a hearing.  A 
hearing was scheduled and the veteran testified in August 
2000.  At this time, the veteran noted that he had a 
procedure done to him on his foot while serving in 
Vietnam.  He was not sure if these medical records were 
contained within his records.  The veteran noted the 
spinal tap procedure in either 1970 or 1969.  The veteran 
noted treatment for the tumor in 1973.  He indicated that 
the military physicians had given him a spinal tap instead 
of local anesthesia.  He indicated that the spinal tap was 
done because of the surgery that was going to be done on 
the veteran's foot.  When asked whether the physicians in 
1973 had given the veteran any indication as to why this 
tumor formed, the veteran responded that it was a hair 
tumor and that he was born with it.  The veteran appears 
to indicate that a physician told him that this condition 
could have occurred because of the spinal tap or because 
he worked too hard lifting heavy objects.  However, he 
never indicated that this opinion was in writing.

The veteran's representative submitted written argument in 
November and December 2002.  

III.  Analysis

The veteran was notified of the May 1973 rating decision 
by letter that same month, but he did not file a notice of 
disagreement to initiate an appeal.  Accordingly, the May 
1973 rating decision became final.  38 U.S.C.A. § 7105(c).  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108. 

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, 
the amended version is only applicable to claims filed on 
or after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.  The Board 
also notes that this new legislation expressly provides 
that the duty to assist shall not be construed to require 
VA to reopen a claim that has been disallowed except when 
new and material evidence has been presented or secured as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West Supp. 2002).

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  38 C.F.R. § 3.156(a) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits 
of the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the United 
States Court of Appeals for Veterans Claims (Court) held 
that the prior holding in Justus that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.

At the time of the May 1973 rating decision, the evidence 
of record consisted of service medical records that showed 
no evidence of a back disorder.  Since May 1973, extensive 
additional medical records have been obtained regarding 
the veteran's back disorder and he has testified at a 
hearing at the RO.  His testimony is to the effect that 
the spinal anesthesia used to treat his service-connected 
foot condition caused or aggravated the back tumor.  

The Board notes here that a reading of the May 1973 rating 
decision (while not entirely clear) suggests that the 
principle reason for the denial of service connection for 
a back disorder was not the absence of the disorder, but 
rather the absence of evidence of the onset of the 
disorder in service or any nexus between any event in 
service and any current back disorder.  Consequently, 
additional medical records of treatment for a back 
condition after 1973 would provide no basis to reopen the 
veteran's previously denied claim unless it somehow 
relates the back condition to service.  

In this case, not only is there no nexus between the 
veteran's military service and his current back disorder, 
there is new medical evidence which supports the denial of 
this claim.  The additional medical evidence received 
since May 1973 includes two medical opinions that 
disassociate the veteran's current disorder with service 
or with treatment for the service-connected foot disorder.  

The Board has carefully reviewed the veteran's contentions 
regarding treatment of the foot disorder.  It is important 
for the veteran to understand that in this case the Board 
has assumed that a spinal anesthesia was used in the 
treatment of the veteran's service-connected foot 
condition.  This fact is not in dispute.  The critical 
issue in this case is whether this procedure caused the 
veteran's back tumor and other back problems.  Based on 
two medical opinions from experts, there is no indication 
that such a disorder was caused by this procedure.  
Further, no health care provider has supported the 
veteran's theory that this procedure caused the back 
disorder.  Accordingly, this evidence is either cumulative 
of evidence already of record or provides negative 
evidence against the claim.  As a result, while this 
evidence is new, it is not material to the claim.  It 
cannot be said that this negative evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the previously denied claim.  It only 
provides additional medical evidence in support of the 
previous denial.  Evidence that is unfavorable to the 
veteran's case and which supports the previous denial 
cannot trigger a reopening of the claim.  See Villalobos 
v. Principi, 3 Vet. App. 450, 452 (1992).

Concerning the veteran's contentions before a hearing 
officer at the RO, the Board finds no basis to reopen the 
claim based on these contentions.  The veteran has 
attempted to establish a nexus between his current back 
disorder and service by asserting that the condition was 
caused by a spinal anesthesia.  The veteran himself is not 
qualified to testify as to a causal link between the 
present back disorder and any medical procedure done 
either during service or immediately following his 
discharge from active service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1994).  This contention is not 
competent and/or material evidence.  As the additional 
evidence submitted is not new and material, the claim may 
not be reopened.  

It is important for the veteran to understand that even if 
the Board were to reopen the previously denied claim, the 
VA has fulfilled the duty to assist mandated by statute 
under the VCAA and now has several medical opinions which 
would provide a basis to deny this claim.  Accordingly, 
the reopening of this claim would not provide a basis to 
grant the veteran service connection for this disorder.  
The medical evidence of record is overwhelmingly against 
the contentions of the veteran.  


ORDER

The appeal to reopen the claim of service connection for a 
back disorder, to include residuals of a spinal tap, is 
denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

